DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to a “program” which does not fall within at least one of the four categories of patent eligible subject matter. This rejection will be overcome and/or withdrawn if the claim is amended to read: “A non-transitory computer readable medium having stored thereon instructions for execution instructions  5causing the computer to execute, etc.”

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4: reference to “the sensors” (line 3) renders the claim indefinite because there is insufficient antecedent basis for multiple sensors. Further, the term “included” recited thereafter renders the claim indefinite because it is unclear where this inclusion takes place in the context of the claim. For the purpose of examination, the limitation “wherein a plurality of the sensors is included” is interpreted as “wherein a plurality of connected to the information processing apparatus.” 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0142493 (hereinafter “Moriguchi”), in view of either U.S. Publication No. 2010/0080206 (hereinafter “Yamada”) or WO Publication No. 2014/136401 (hereinafter “Arumugam”).

Regarding claim 1: Moriguchi teaches an information processing apparatus configured to allow intercommunication between a server and a sensor via a network (See, e.g., figure 1), comprising: 
5a communication section that receives sensing data of the sensor sensed on a basis of [the] setting parameter, and transmits the sensing data to the server (See, e.g., [0010], [0017], [0082], and [0092]; the gateway sends received sensor data to the server); and 
10a control section that determines whether or not processing of the sensing data is necessary before the sensing data received from the sensor is transmitted to the server (See, e.g., [0064] and [0086]-[0088]; note pre-processing determination).
Moriguchi does not explicitly state “[transmitting] a setting parameter of the sensor to the sensor.” However, this feature is taught by Yamada (See, e.g., [0028] and [0035]-[0039]; the gateway send configuration information to the sensor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yamada, such as the signaling functionality, within the system of Moriguchi, in order to configure sensor nodes.
Alternatively, Arumugam teaches a system that overlaps many of the teachings of Moriguchi (See, e.g., figure 2 and [0022]; note determination of necessary sensor data to transmit). Arumugam also teaches transmitting a setting parameter of the sensor to the sensor (See e.g., [0022]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Arumugam, such as the signaling functionality, within the system of Moriguchi, in order to reduce redundant traffic and/or energy utilization.
The rationale set forth above regarding the apparatus of claim 1 is applicable to the method and program of claims 7 and 8, respectively. 

Regarding claim 2: Moriguchi modified by Yamada or Arumugam further teaches wherein the control section determines whether or not the processing of the sensing data is necessary before the sensing data is transmitted to the server depending on the sensing data (See, e.g., Moriguchi: [0057], [0064]-[0070], and [0164]; note data type. See also Arumugam: [0028]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.  

20	Regarding claim 3: Moriguchi modified by Yamada or Arumugam further teaches wherein the communication section transmits the setting parameter for initial setting or resetting to the sensor when receiving a connection request from the 25sensor to the information processing apparatus (See, e.g., Yamada: [0033]-[0039]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.  

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, in view of either Yamada or Arumugam, and in further view of U.S. Publication No. 2009/0204348 (hereinafter “Davis”).

Regarding claim 4: Moriguchi modified by Yamada or Arumugam further teaches wherein a plurality of the sensors is included and wherein they are placed on mobile bodies, but does not explicitly state updating the setting parameter in response to a change in a number and density of a 5plurality of mobile bodies on which the sensors are placed. However, this feature is taught by Davis (See, e.g., [0013], [0143], and [0167]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Davis, such as the signaling functionality, within the system of Moriguchi modified by Yamada or Arumugam, in order to accurately depict sensor context.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, in view of either Yamada or Arumugam, and in further view of GB Publication No. 2457649 (hereinafter “Waller”).

Regarding claim 5: Moriguchi modified by Yamada or Arumugam further teaches transmitting depending on a type, but does not explicitly state “wherein the communication section selects a manner of 10transmitting the setting parameter to the sensor from the manner of transmitting at least including a unicast manner and a broadcast manner depending on a type of the setting parameter [sic].” To the extent this feature is not inherent to the system of Moriguchi modified by Yamada or Arumugam (by virtue of the transmission functionality therein), it is nevertheless taught in Waller (See, e.g., p. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Waller, such as the signaling functionality, within the system of Moriguchi modified by Yamada or Arumugam, in order to account for similar sensor node requirements.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, in view of either Yamada or Arumugam, and in further view of U.S. Publication No. 2019/0033172 (hereinafter “Montemurro”).
Regarding claim 6: Moriguchi modified by Yamada or Arumugam further teaches wherein the control section compresses the sensing data (See, e.g., Moriguchi: [0016] and [0279]), but does not explicitly state [using] a hash function in a case where the sensing data is processed. However, this feature is taught by Montemurro (See, e.g., figures 1-2 and [0108]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Montemurro, such as the signaling functionality, within the system of Moriguchi modified by Yamada or Arumugam, in order to reduce signaling overhead.

Relevant Art
12.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476